BLANCHARD, J.
This action was brought to recover a penalty under chapter 1042 of the Laws of 1895, entitled “An act to protect all-citizens in their civil and legal rights.” Laws 1895, p. 974. The plaintiff is a negro of African descent, and was born in Africa. His contention is that the defendant violated the statute by refusing to serve him with a glass of beer at a liquor saloon in the city of New York because of his race and color. At the trial the complaint was dismissed. The plaintiff did not plead or prove that he was a citizen, either native or naturalized. This was essential to his cause of action.
The judgment should be affirmed, with costs. All concur.